Exhibit 10.13(a)

 

International Business Machines Corporation

New Orchard Road

Armonk, New York 10504

 

October 27, 2004

 

Ms. Gloria McCarthy

Executive Vice President and

Chief Operating Officer

WellChoice, Inc.

11 West 42nd Street

New York, New York 10036

 

Subject:  Agreement regarding claims engine matters

 

Dear Gloria:

 

This letter agreement (“Letter”) is between International Business Machines
Corporation (“IBM”) and WellChoice, Inc. (“WellChoice”).

 

WellChoice and IBM agree to the following, effective as of October 27, 2004 (the
“Letter Effective Date”):

 

1. The Master Services Agreement between the parties, originally dated June 1,
2002, as amended (the “MSA”) is amended as provided below:

 

  a. Schedule A-5 of the MSA is deleted in its entirety.

 

  b. The table entitled “Savings to WellChoice Prior to Additional Spend by
WellChoice” that is Exhibit 1 to Schedule C of the MSA is deleted and replaced
by the table titled “Savings to WellChoice,” attached hereto as Exhibit 1.

 

  c. All references to rights or obligations of the Parties regarding the claims
engine in all attachments to the MSA, including without limitation, in the
second sentence of paragraph 2 of Section 1 in Schedule A-1, shall be deleted.

 

  d. In Section 1.1(a) of the MSA, delete the phrase “which savings will be used
in part in connection with the Claims Engine, as defined below, and”.

 

  e. Delete Section l.1(b) of the MSA and replace it with “[Intentionally Left
Blank]”.

 

  f.

In Section 1.1(e) of the MSA, delete the phrase “(i) the Claims Engine License
Agreement, (ii) the Licensing and Joint Development Agreement, and (iii) this
Master Services Agreement” and replace such

 

    Page 1 of 3



--------------------------------------------------------------------------------

 

phrase with “(i) the Licensing and Joint Development Agreement and (ii) this
Master Services Agreement”

 

  g. In Section 2.1 (m) of the MSA, add to the end of this section, before the
period [“.”]: “which was terminated by the Parties effective as of October 27,
2004”.

 

  h. Delete the last sentence of Section 7.4(b)(ii) of the MSA.

 

  i. In Section 2.0 of Contract Amendment AM-0009 of the MSA, delete the
definition of “Additional Services”.

 

  j. Delete Article 4 (including Sections 4.1, 4.2 and 4.3) of Schedule C in its
entirety and replace it with “[Intentionally Left Blank]”. For clarity, IBM (on
behalf of itself and its Affiliates) hereby relieves WellChoice (and its
Affiliates) of the spending commitments arising under Article 4 of Schedule C of
the MSA, including (i) the remainder of the fifty-five million Dollar
($55,000,000) additional spending commitment in Section 4.2, and (ii)
WellChoice’s obligation to spend up to thirty million Dollars ($30,000,000) on
systems integration services in Section 4.1.

 

2. Except as expressly set forth herein, the Software License and Support
Agreement, originally dated June 1, 2002, as amended, including all schedules,
attachments, and exhibits thereto (“SLSA”), shall be terminated and of no
further force or effect. The provisions of the SLSA that survive termination of
the SLSA pursuant to Section 14.12 thereof shall survive termination of the SLSA
under this Letter, other than the License and Sections 3.8(c), 3.12(c), 5.2,
7.9, 7.10, 11, 12 (except for sections 12.2, 12.3, 12.5, 12.6 and 12.7, which
shall survive only to the extent of claims subject to indemnification accruing
before the Letter Effective Date), 16.7, 16.11, and 16.12, which shall not
survive termination of the SLSA under this Letter.

 

3. The parties hereby agree IBM and WellChoice shall promptly following the
Letter Effective Date cooperate and take all actions necessary to terminate the
Preferred Escrow Agreement entered into by IBM, deNovis, WellChoice and DSI
Technology Escrow Services, Inc. dated effective as of June 2002.

 

4. WellChoice (on behalf of itself and its Affiliates (as defined in the MSA))
and IBM (on behalf of itself and its Affiliates (as defined in the MSA)), except
with respect to any surviving obligations under sections 12.2, 12.3, 12.5, 12.6,
or 12.7 of the SLSA with respect to claims subject to indemnification arising
before the Letter Effective Date, each hereby unconditionally fully and finally
discharge and release the other Party (as defined in the MSA), its Affiliates,
and their respective officers, directors, agents, employees, contractors,
successors and assigns, from any and all claims, losses, damages, causes of
action of whatever type or nature, whether based in law or equity, in contract
or in tort, and whether known or unknown, arising out of, or related to the
claims engine development project, including, without limitation, the SLSA,
Schedule A-5 of the MSA, and Article 4 of Schedule C of the MSA, that accrued on
or before the Letter Effective Date.

 

    Page 2 of 3



--------------------------------------------------------------------------------

Except as expressly amended herein, the MSA shall remain in fall force and
effect. This Letter (i) may only be amended by a writing signed by the parties,
(ii) is the sole agreement of the parties relating to the subject matter hereto,
replacing any prior or contemporaneous agreements between the parties relating
to the subject matter hereto, and (iii) shall be governed by the substantive
laws of the State of New York.

 

Please sign and return a copy of this Letter acknowledging your agreement with
its contents.

 

Agreed to and accepted by:

 

/s/    LOIS ROMEO           10/27/04       /s/    GLORIA MCCARTHY          
10/27/04 Lois Romeo   Date       Gloria McCarthy   Date
Vice President, Payor Services Offering International Business Machines Corp.  
       

Executive Vice President & COO

WellChoice, Inc.

   

 

    Page 3 of 3